Case 9:18-cv-00137-RC-KFG Document 18 Filed 03/28/21 Page 1 of 2 PageID #: 142



                           ** NOT FOR PRINTED PUBLICATION **

                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

JAMES ERIC LOFTEN                                  §

VS.                                                §                 CIVIL ACTION NO. 9:18cv137

DIRECTOR, TDCJ-CID                                 §

                          ORDER ACCEPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION
       Petitioner James Eric Loften, an inmate confined in the Texas Department of Criminal

Justice, Correctional Institutions Division, proceeding pro se, brought this petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends that the petition be dismissed without prejudice.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

       Furthermore, the petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the petitioner to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that

substantial showing, the petitioner need not establish that he should prevail on the merits. Rather,

he must demonstrate that the issues are subject to debate among jurists of reason, that a court could

resolve the issues in a different manner, or that the questions presented are worthy of encouragement
Case 9:18-cv-00137-RC-KFG Document 18 Filed 03/28/21 Page 2 of 2 PageID #: 143



to proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate

of appealability is resolved in favor of the petitioner, and the severity of the penalty may be

considered in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.),

cert. denied, 531 U.S. 849 (2000).

        Here, the petitioner has not shown that any of the issues raised by his claims are subject to

debate among jurists of reason. The factual and legal questions advanced by the petitioner are not

novel and have been consistently resolved adversely to his position. In addition, the questions

presented are not worthy of encouragement to proceed further. Therefore, the petitioner has failed

to make a sufficient showing to merit the issuance of a certificate of appealability. Accordingly, a
certificate of appealability shall not be issued.

                                              ORDER

        The findings of fact and conclusions of law of the Magistrate Judge are correct and the report

of the Magistrate Judge is ACCEPTED. A final judgment will be entered in this case in accordance

with the Magistrate Judge’s recommendations.

                  So ORDERED and SIGNED, Mar 28, 2021.


                                                                      ____________________
                                                                      Ron Clark
                                                                      Senior Judge




                                                    2
